IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-80,822-01


EX PARTE JOSEPH M. MARRUFO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2008CR0327 IN THE 290TH DISTRICT COURT

FROM BEXAR COUNTY



Per curiam. Keller, P.J., filed a dissenting opinion in which Keasler and
Hervey, JJ., joined.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of
burglary with intent to commit sexual assault of a child and one count of burglary with intent to
commit sexual assault. He was sentenced to six years' imprisonment on each count. He did not
appeal his convictions. 
 Applicant contends, among other things, that his convictions violate the Double Jeopardy
Clause of the United States Constitution.  Applicant's burglary convictions violate the prohibition
on double jeopardy because he was punished multiple times for a single unlawful entry. See Ex parte
Cavazos, 203 S.W.3d 333, 337 (Tex. Crim. App. 2006). We agree with the trial court's conclusion
that Applicant has suffered multiple punishments for the same offense. Applicant is entitled to relief. 
	Relief is granted. The judgment in Count II, Paragraph A of Cause No. 2008CR0327 in the
290th Judicial District Court of Bexar County is vacated and set aside.  All remaining issues
challenging the judgment in count one are denied. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.

Delivered: April 9, 2014
Do Not Publish